DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1, 6 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2012/0285204 A1) in view of Case Law.
	
Regarding claim 1, Coleman teaches A scorekeeping system See [0002] noting “controlled counting”, the system comprising: 
a. a plurality of scoring elements; See Figures 1-2 and 5 noting item 17 – Beads which the examiner considers to be a scoring element. Each of the plurality of scoring elements comprising a hollow cylinder having a first open end and a second open end.  See Figure 5 noting items 17 which are a plurality of scoring elements with the ends as claimed.
b. an upper bracket to which is secured a first string having a first portion of the plurality scoring elements and a second string having a second portion of the plurality of scoring elements; and  See Figures 1-2 and 5 noting item 14 – Ends.
c.  a lower bracket to which are removably secured the first string and the second string, wherein when the first string and the second string are removed from the lower bracket, the first portion of the plurality of scoring elements remains secured on the first string and the second portion of the plurality of scoring elements remains secured on the second string;  See [0027] which states that 14 are ribbon clamps.  These clamps provide for the removal or unclamping of 14 to the two strings.  Furthermore, the scoring elements 17 will remain on the strings if the clamps are removed given the interloping nature of the ribbon traveling through the holes of scoring elements 17.
d. the first string having a first thread and a second thread, each of the first thread being inserted through each of the first portion of the plurality of the scoring elements; and  See Figures 1-2 and 5 noting item 16 – Ribbon.  The 16 – Ribbon is seen to be included on both the left and right side.  The first thread defining a plurality of first loops disposed external to each of the first portion of the plurality of scoring elements, the second thread being inserted through the plurality of first loops See Figure 1.
e. the second string having a third thread and a fourth thread, the third thread being inserted through each of the second portion of the plurality of the scoring elements.  See Figures 1-2 and 5 noting item 16 – Ribbon.  The 16 – Ribbon is seen to be included on both the left and right side.  The third thread defining a plurality of second loops disposed external to each of the second portion of the plurality of scoring elements, the fourth thread being inserted through the plurality of second loops; See Figure 1.
Wherein, when the first sting and the second string are removed from the upper bracket, the first portion of the plurality of scoring elements remains secured on the first string and the second portion of the plurality of scoring elements remains secured on second string.  See Coleman noting Figure 2 noting the connection between the sting loops and the bracket 14.  If these strings are removed such as being severed the configuration of the scoring elements will be achieved.  With regards to the limitations directed to the removability of the upper bracket connection to the string, the examiner considers such connection to be considered removable as the string can be severed.  Additionally, reference In Re Dulberg in which it was held that if it were considered desirable for any reason to remove one item from another, it would be obvious to make that item removable for that purpose.  (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961))  Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the shape of the scoring elements be it exactly spherical or exactly cylindrical is considered to be a matter of choice which one of ordinary skill in the art would have found obvious at the time of the invention.

Regarding claim 21. (New) The scorekeeping system of Claim 1, wherein the scorekeeping system is configured such that the first portion of the plurality scoring elements remains secured on the first string and the second portion of the plurality of scoring elements remains secured on second string unless the first string and the second string are severed.  See Coleman Figure 2 in which the scoring elements or beads will remain connected to the portions unless the strings are severed.

Regarding claim 22. (New) The scorekeeping system of Claim 1, further comprising a lower bracket to which are removably secured the first string and the second string, wherein, when the first string and the second string are removed from the lower bracket, the first portion of the plurality of scoring elements remains secured on the first string and the second portion of the plurality of scoring elements remains secured on second string.  See Coleman Figure 2 noting the lower bracket which is not annotated but to which the strings are connected.  As such, the examiner considers the bracket to be removably secured to the first and second string portions to the left and right.  Such a string can be severed which would make the connection removable.  Further, through the continual looping of the strings through the bead elements if the lower connection is severed the beads will still remain on the first and second strings.

Regarding claim 23. (New) The scorekeeping system of Claim 22, wherein the upper bracket and the lower bracket are each configured to be removably secured to a net used in a game.  See Coleman Figure 2 noting the 11 bar and 12 clasp hood end.  Both of these structures provide means for which the brackets could be secured to a net.  Further, the examiner considers such language to lack explicit structure in the claims to define exactly what makes them configured to be removably secured to a net.

Claims 2-5, 7, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2012/0285204 A1) in view of Case Law and Shade (US 4,912,307).

Regarding claims 2-5 and 7, Coleman and Shade teach:
(Claim 2) wherein the first portion of the plurality of the scoring elements includes the same number of the plurality of scoring elements as the second portion of the plurality of the scoring elements.  Figure 1 noting the number of 17 – Beads which are shown to be the same on either portion.  Further reference In re Dailey where the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  Shade teaches scoring elements which are used to score during a game.  See Col. 1, Ln 44-46 which notes that the device is used to keep score during a game.
(Claim 3) wherein the number of the first plurality of scorekeeping elements is equal to the score needed to win a game for which a score is being kept.  The examiner notes that the number of beads is a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Coleman to utilize the number of beads needed to win a game to obtain optimal ranges by routine experimentation.  Shade teaches scoring elements which are used to score during a game.  See Col. 1, Ln 44-46 which notes that the device is used to keep score during a game.
(Claim 4) wherein the first string of the plurality of scoring elements is associated with a first team in a game for which the score is being kept and the second string of the scoring elements is associated with a second team in the game.  The examiner considers the association of a string of a scoring element to a specific team to be directed to the functioning of the apparatus wherein the structure of the prior art would be capable of achieving such function.  Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) Shade teaches scoring elements which are used to score during a game.  See Col. 1, Ln 44-46 which notes that the device is used to keep score during a game.
(Claim 5) wherein the upper bracket is adapted to hang from a net used in a game selected from the group consisting of volleyball, tennis, and badminton, and wherein the first string and the second string hang downward from the net.  See Shade figure 1 noting item 16 – Snap Hook which is capable of hanging form a net.  Shade teaches a single string hanging from the net wherein a combination with Coleman would clearly show two strings hanging downward from the net.
(Claim 7) wherein each of the first portion of the plurality of scoring elements and each of the second portion of the plurality of scoring elements comprise at least two groups of the scoring elements, each of the groups having a distinctly different color with respect to the other.  See Col. 3, Ln 41-56 noting “the first group of beads as a first color while the second group of beads is a second color (FIG. 5).”
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Coleman with Shade to allow player to keep score during a game.  (See Col. 1, Ln 44-46)

Regarding claim 24. (New) The scorekeeping system of Claim 1, wherein the upper bracket or the lower bracket is configured to be removably secured to a net suspended across a game court.  See Shade Figure 1, 6 which shows the device connected to the sporting device through snap hook.  It is obvious to one of ordinary skill in the art to attach the snap hook to a net.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Coleman to include the snaphook as taught by Shade to provide a fastening means for attaching the scoring device to the sports implement.  See items 11 and 12 which provide the means for the suspension across the game court.

Regarding claim 25. (New) Coleman teaches A method of keeping track of points in a game selected from the group consisting of volleyball, tennis, and badminton using the scorekeeping system of Claim 1 See the rejection on Claim 1 supra, Coleman teaches a first and second string with beads that can be used as scoring elements.  Shade teaches moving the scoring elements along the string(s) and attaching an upper bracket to a net.  Further Figure 1 shows 11 and 12 which are means for securing the scoring apparatus to the net.  Shade Figure 6 shows the scoring apparatus attached to an item such as a golf bag which can be substituted with a net.  A net is generally suspended across a game court.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Coleman with the teaching of Shade to provide scoring means for a sports game.  Further, the attachment of the scoring device to a net in place of a golf bag is the simple substitution of one known item with another.  Such is an indication of obviousness.

Regarding claim 26, reference the rejections to claim 1 and 25 as rejected supra.  Further, Shade teaches the attachment of the scoring system to a net.  The removal of the top and/or bottom portion of the scoring system to a net during or after game play to keep track of the score is considered obvious in view of the Shade and Coleman reference.  Shade clearly shows the attachment of the system to the net and as explained supra, the Coleman device has upper and lower brackets that can be secured to a net.  As such, one of ordinary skill in the art would realize that the upper and lower brackets can be secured or removed from a net at any time during the play of the game.

Response to Arguments
	The applicant argues for the patentability of the newly amended claim limitations.  However, as cited in the rejections supra, the Coleman reference clearly teaches scoring elements such as item 17 which are hollow as the string passes through the interior of these elements.  Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the shape of the scoring elements be it exactly spherical or exactly cylindrical is considered to be a matter of choice which one of ordinary skill in the art would have found obvious at the time of the invention.
	With regards to the applicants arguments that the attachment of the cited art is directed towards a golf bag and not a net and therefore not obvious to combine, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711